Citation Nr: 1119858	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO. 07-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected Type II diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Board remanded the appeal for additional development in September 2009.


FINDING OF FACT

The medical evidence regarding whether the Veteran's bilateral peripheral neuropathy of the upper and lower extremities is related to service-connected diabetes is in equipoise.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, bilateral peripheral neuropathy of the upper and lower extremities was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that peripheral neuropathy is secondary to service-connected diabetes.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). Here, the Board is granting service connection. Thus, no further discussion of the VCAA is required.

Service Connection

The Veteran seeks service connection for peripheral neuropathy, secondary to service-connected diabetes. Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeal will be allowed.

In August 2005, the Veteran was seen by a private provider with complaints of possible neuropathy. His fasting blood sugar was slightly elevated. Hemoglobin A1c was a 5.8. Glucose was a 116. In September 2005, the Veteran was diagnosed with chronic generalized peripheral neuropathy, based on an abnormal EMG. A June 2006 EMG found a primarily axonal peripheral motor and sensory neuropathy. A June 2006 VA work-up for peripheral neuropathy, including 24-hour urine electrophoresis, urine heavy metal screen, hemoglobin A1c, liver and kidney function, sed rate, and thyroid function tests was completely negative. The provider attributed the neuropathy to herbicide exposure during the Veteran's service in Vietnam, as there was no other explanation. In 2007, two different private providers opined that the Veteran's peripheral neuropathy was due to herbicide exposure, since extensive testing had revealed no cause. In August 2007, the Veteran's hemoglobin A1c was a 5.9 and his glucose was a 102. The Veteran reports that he was diagnosed with diabetes in March 2007, and service connection was established for that disorder in June 2009.

In June 2009, VA requested an independent medical opinion. The provider concluded that the Veteran's peripheral neuropathy was not due to herbicide exposure, based on review of the medical literature. 

The Veteran attended a VA examination in December 2009. The examiner incorrectly listed the date of onset of peripheral neuropathy as 1991. The date of onset of diabetes was not noted; however, the examiner concluded that peripheral neuropathy pre-existed diabetes and as such, was not caused by diabetes. The examiner stated that the presence and degree of diabetic neuropathy could not be determined and that the symptoms were primarily due to pre-existing neuropathy.

In December 2010, the Board requested a medical opinion from a VA neurologist. That neurologist concluded that it was at least as likely as not that the Veteran's peripheral neuropathy is due to his diabetes mellitus and that it is at least as likely as not that the Veteran's peripheral neuropathy is aggravated or made worse by his diabetes mellitus. The examiner reasoned that, a lot of the time, peripheral neuropathy is an early manifestation of diabetes, seen long before the formal diabetes diagnosis is made.

While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement. Sanden v. Derwinski, 2 Vet. App. 97 (1992). In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the opinion of the December 2009 VA examiner carries little weight in this matter, as he incorrectly listed the date of onset of peripheral neuropathy when concluding that peripheral neuropathy pre-dated diabetes. In contrast, the December 2010 VA examiner discussed the medical literature in concluding that the peripheral neuropathy was an early symptom of the as-yet undiagnosed diabetes, which appears to be exactly what happened in this case. In addition, the Board has considered the various other opinions linking peripheral neuropathy to service, and finds that these are persuasive evidence in favor of the Veteran's claim. As such, the evidence is at least in equipoise, and service connection for peripheral neuropathy can be granted.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim; however, such development would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. As a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for peripheral neuropathy will be granted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for bilateral peripheral neuropathy of the upper and lower extremities is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


